Citation Nr: 0415746	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for an 
acquired psychiatric disability, to include schizotypal 
personality disorder and obsessive compulsive disorder will 
addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978, and from October 1982 to June 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The issue of entitlement to service connection for tinnitus 
was previously before the Board at the time of the March 2003 
decision.  A development memorandum was prepared by the Board 
in March 2003, based on 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
which authorized the Board to undertake development action.  
Shortly thereafter, 38 C.F.R. § 19.9(a)(2)(ii) was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003) 
(hereinafter DAV v. Sec'y).  The requested development was 
completed, and the issue is now again before the Board.

The veteran testified by videoteleconference in December 2002 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002) and who participated in 
this decision.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim of service connection addressed in 
this decision.

2.  The medical evidence establishes that the veteran 
manifests bilateral tinnitus that is the result of acoustic 
trauma incurred during his periods of active service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for tinnitus.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim.  In this regard, the Board notes that 
collectively, the April 2001 VCAA notification letter and 
February 2002 statement of the case provided the veteran with 
information regarding the evidence needed to substantiate his 
claim-in particular, what was required to substantiate his 
claim for service connection for tinnitus-and informed him 
of what VA had done and would do to obtain evidence for his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the April 2001 VCAA letter and February 2002 statement of 
the case the veteran was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist under the VCAA.  The 
veteran was also given the opportunity to identify additional 
relevant evidence that might substantiate his claim.  The 
veteran provided information concerning private treatment for 
his claimed tinnitus in December 2000, and testified as to 
his exposure to acoustic trauma during his active service at 
a hearing before the undersigned Veterans Law Judge in 
December 2002.  In February and March 2004, he responded that 
he was submitting further medical evidence, which has not yet 
been received.  

While some VA treatment records are present in the claims 
file, it does not appear that all identified records of 
private or VA treatment accorded the veteran were clearly 
requested.  Private medical records are present in the claims 
file, but they appear to have been submitted by the veteran.  
A letter to the veteran's private physician is of record, 
dated in February 2002, but does not clearly request that the 
physician submit treatment records, or a statement of 
opinion, in the veteran's case.  Moreover, development in 
this claim was performed by the Board, including proffering 
the veteran an opportunity for VA examination.  A development 
memorandum, dated in March 2003 is of record.  Notice of this 
development was given the veteran by letter dated in June 
2003.  A VA examination report, dated in June 2003, was 
accordingly obtained.  

As noted above, in the Introduction, the U.S. Court of 
Appeals for the Federal Circuit invalidated the Board's 
authority to develop claims in DAV v. Sec'y. Notwithstanding, 
the Board finds no prejudice in proceeding with the veteran's 
claim in this case, as explained below, the Board finds that 
it may grant the veteran's claim on the basis of the VA 
examination obtained by the development memorandum, and 
without the missing VA and private medical records.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed for service 
connection for tinnitus.  The RO has also obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letters specified a 60-day time 
period within which the veteran was required to respond.  See 
38 U.S.C.A. § 5103(b) (West 2002).  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He did, in fact, testify before the 
undersigned Veterans Law Judge by videoteleconference in 
December 2002.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the aggregate VCAA notice letter and statement 
of the case that were provided to the appellant did notify 
the veteran of all but the "fourth element" per se.  
Nonetheless, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By the VCAA letter and statement of 
the case and its accompanying notice letter, VA satisfied the 
fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding his claim for service 
connection for tinnitus, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Moreover, as stated above and explained below, the Board is 
granting the benefit sought on appeal with regard to the 
veteran's claim.  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied 
by the notice given to the veteran.   



Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran avers he manifests bilateral tinnitus that is the 
result of acoustic trauma incurred during his periods of 
active service.  He testified before the undersigned Veterans 
Law Judge that he encountered acoustic trauma in his job as a 
mechanic-both in the Marine Corps and in the Air Force.  He 
stated that he worked on multifuel engines, diesel engines, 
and heavy equipment.  Hearing protection was sometimes, but 
not always, provided.  He testified that he noticed a ringing 
in his ears after the removal of infected wisdom teeth.  He 
was treated with antibiotics and improved, but the ringing 
never went entirely away.  He testified that he first 
reported his tinnitus in conjunction with his employment, 
sometime around in 1984 to 1989.

Service medical records reflect complains of and treatment 
for recurrent tonsillitis, ear infection, small perforation 
in the left tympanic membrane, blocked ears, and decreased 
hearing.  Private medical records reflect diagnoses of 
dizziness, chronic vertigo secondary to vestibulitis, and 
sensorineural hearing loss.

The Board notes that the RO granted service connection for 
hearing loss and the residuals of a perforated left ear drum 
in the November 2001 rating decision, based on the evidence 
in the claims file then before it.

However, the October 2001 VA examination report, while noting 
the veteran's complaints of continuous ringing in the ears, 
neither specifically diagnosed tinnitus nor offered an 
opinion as to its possible cause.

Accordingly, the Board issued a development memorandum in 
March 2003, requesting that the veteran be proffered a VA 
examination to determine the nature, extent, and etiology of 
the claimed tinnitus.  A June 2003 VA examination report is 
now of record and shows that the veteran is diagnosed with 
bilateral tinnitus that the examiner finds is the result of 
his military service.  The examiner noted that he reviewed 
the veteran's claims file and offered a close review of the 
medical evidence therein, in his analsyis.  The examiner 
stated the following:

The C-file contains several audiograms 
with significant variation in threshold 
responses.  In the opinion of this 
examiner, the veteran's hearing did 
appear to worsen slightly in the left ear 
during his service in the Marine Corps 
and in both ears during his service in 
the Air Force.

The results from today's audiologic 
assessment do not indicate any 
relationship between the veteran's 
hearing loss and his history of TM 
perforation in 1983.  The configuration 
of the veteran's current audiogram is 
typical of noise induced hearing loss.  
Therefore, it is not likely that his 
constant bilateral tinnitus is related to 
TM perforation.

Based upon the information provided by 
the veteran, in addition to the results 
of the audiogram suggesting worsening 
hearing in both ears during his military 
service, it is at least as likely as not 
that the tinnitus is related to military 
noise exposure.

The increase in tinnitus volume during 
his episodes of dizziness is a symptom of 
Meniere's disease, but does not rule out 
the possibility that the underlying 
constant tinnitus is a result of military 
noise exposure.

As the VA examiner diagnosed bilateral tinnitus and finds 
that it is etiologically related to acoustic trauma the 
veteran incurred during both periods of his active service, 
the Board therefore finds that the medical evidence 
establishes that the veteran manifests bilateral tinnitus 
that is the result of acoustic trauma he experienced during 
his active service.  

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests bilateral 
tinnitus that is the result of his active service.  The Board 
therefore concludes that service connection for bilateral 
tinnitus is appropriate.


ORDER

Service connection for bilateral tinnitus is granted.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



